FOR IMMEDIATE RELEASE CONTACT: William J. Pasenelli Chief Financial Officer TRI-COUNTY FINANCIAL CORPORATION ANNOUNCES ANNUAL MEETING DATE Waldorf, Maryland, March 25, 2011 -Tri-County Financial Corporation (OTCBB:TCFC), the holding company for Community Bank of Tri-County, announced today that its Annual Meeting of Stockholders will be held on Monday, May 9, 2011 in the Board Room at Community Bank of Tri-County, 3035 Leonardtown Road, Waldorf, Maryland at 10:00 a.m. Tri-County Financial Corporation is the bank holding company for Community Bank of Tri-County, which conducts business through its main office in Waldorf, Maryland, and nine branch offices in Bryans Road, California, Charlotte Hall, Dunkirk, La Plata, Leonardtown, Lusby, Prince Frederick and Waldorf, Maryland.
